DETAILED ACTIONStatus of Application
Receipt of the claims filed on 9/8/2020, is acknowledged.
Claims 1, 3, 6-12, 15-17, 19-22, and 25-29 are amended.
Claims 2, 13, 23, 24, and 30-36 are cancelled.
	Claims 1, 3-12, 14-22, and 25-29 are currently under consideration. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, 14-22, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Swiss et al. (US 2013/0064772 A1) hereinafter Swiss in view of Paukshto et al. (US20090069893A1) hereinafter Paukshto.
Regarding claim 1, Swiss is drawn to wound caring compositions and devices containing a pH-sensitive, preferably acid degradable, components contained in a water-permeable and hydronium ion permeable material. The pH-sensitive component encloses an antibiotic which is released to the wound via rupture of the liposome (abstract).
Swiss discloses as used herein, “wound dressing” refers to any and all dressings applied over a wound and well known to skilled artisans. Non-limiting examples of wound dressings include, gauze dressings, films, hydrocolloids, alginates, composites, and the like. Gauze dressings include woven or non-woven materials in a wide variety of shapes and sizes [0058]; the material in the composition can include, for instance, woven cotton, woven cellulose, and many other substances known in the art to be water permeable, hydronium ion permeable and biocompatible, such as, for example various polymeric material, hydrogels [0061].
Swiss discloses the device includes an outer layer and an inner layer [0039]. In some embodiments, the composition in the form of an inner layer, is disposed on the 
Swiss discloses a surgical repair graft (para[0058],[0121]-[0122)), comprising: a plurality of stacked biotextile layers (110/120, FIG. 1, para[0064]; woven cotton/cellulose 110, para[0061]; cotton woven 120, para[0069]); and a bioabsorbable carrier matrix comprising multivesicular liposomes attached to at least one of the biotextile layers (components 111 comprising antibiotic/pH indicator 112, FIG. 1, para[0060],[0059]; para[0074],[0080]: "antibiotic is included within the liposome"; para[0083]: "multivesicular liposomes ... many smaller non concentric spheres of lipid inside a larger liposome"), the multi vesicular liposomes comprising an active agent (para[0074]: antibiotic).
Swiss does not explicitly disclose wherein the layer comprises collagen.
However, Paukshto is drawn to collagen compositions and thin films, and to methods of making and using the same. In some embodiments, the present invention is directed to “uniaxial pattern” or “linear pattern” collagen materials, compositions and thin films (abstract).
Paukshto discloses in some embodiments, the monolayer or multilayer stack comprises at least two collagen layers, wherein said uniaxial direction of each collagen layer may not necessarily be parallel to each another [0022]. Paukshto discloses the collagen layer further comprises pit-like formation at the boundaries of said crimped fibrils, and wherein said pit-like formations are filled with any one of: hydrogels, peptide based biomaterials, living tissue cell, and other bioactive materials [0023].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Swiss, to be formulated wherein the layers comprise collagen, as disclosed by Paukshto, and arrive at the instant invention.
One of ordinary skill in the art would have been motivated to do so because Swiss and Paukshto are both in the field of wound caring devices with layers and Paukshto discloses of particular advantage, the collagen materials provided by the present invention may further form membranes, films, and mono- or multi-layers comprised of linear pattern collagen material. For example in some embodiments, the collagen material comprises a monolayer or multilayer stack comprises at least one collagen layer as provided herein [0084]. Thus, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Regarding claim 4, Swiss discloses the surgical repair graft of claim 3 wherein the internally aqueous chambers comprise the active agent (para[0074]: "incorporated within the aqueous part of the liposome"). 
Regarding claim 5, Swiss discloses the surgical repair graft of claim 3 wherein the lipid membrane comprises the active agent (para[0074]: " included within the liposome bilayer''). 

Regarding claim 7, Swiss discloses the surgical repair graft of claims 1, 2, or 3 wherein the carrier matrix is attached to the biotextile layer at a plurality of discrete attachment sites (see 111, FIG. 1 ). 
Regarding claims 8-9, Paukshto discloses collagen is a common substrate for attachment-dependent mammalian cells [0003]; In general, embodiments of the present invention are related to collagen materials, compositions and films, and to methods of making and using the same. In some embodiments the present invention provides “linear pattern” or “uniaxial pattern” or “oriented pattern” collagen compositions and films, and methods of making [0050].
Regarding claim 10, Swiss discloses the surgical repair graft of claims 1, 2, or 3 wherein the carrier matrix comprises a covering (100, FIG. 1; para[0064]). 
Regarding claim 11, Swiss discloses the surgical repair graft of claims 1, 2, or 3 wherein the carrier matrix comprises a covering having a plurality of openings (para[0061]: describing woven cotton and polymer hydrogels; para[0110]: polymer hydrogels crosslinked to form mesh to entrap payload). 
Regarding claim 12, Swiss discloses the skin-contacting surface is made of a soft and biocompatible material, such as cotton woven and cotton pad, which absorbs water from the wound exudate and thereby forming a water bearing matrix [0069].
Regarding claim 14, Swiss discloses the surgical repair graft of claim 1 wherein the carrier is between two of the biotextile layers (FIG. 1; para[0060]).

Regarding claim 16, Swiss discloses the surgical repair graft of claims 1, 2, or 3 further comprising a polymer between the carrier matrix and the biotextile layer (para[0061]: describing woven cotton and polymer hydrogels), the polymer adhering the carrier matrix to the biotextile layer (para[0110]: polymer hydrogels crosslinked to form mesh to entrap payload). 
Regarding claim 17, Swiss discloses the surgical repair graft of claims 1, 2, or 3 further comprising a hydrogel between the carrier matrix and the biotextile layer (para[0061]): describing woven cotton and polymer hydrogels), the hydrogel adhering the carrier matrix or multivesicular liposomes to the biotextile layer wherein the hydrogel is chemically bonded, respectively to the carrier matrix or the multivesicular liposomes (para[0110]: polymer hydrogels crosslinked to form mesh to entrap payload). 
Regarding claim 18, Paukshto discloses a method of making an oriented collagen graft. When the cells have reached the desired density, the collagen sheet is detached from the slide [0168-0169].
Regarding claim 19, Swiss discloses controlling cross-linking of the hydrogel material (para[0110]-[0115]). It would have been obvious to one of ordinary skill in the art, to provide sufficient cross-linking to the added structure, so as to counteract any reduction in properties caused by the added structure, and thus maintain the mechanical properties of the overall device as close to the original structure as possible so as to prevent premature failure. 
Regarding claim 20, Swiss discloses controlling cross-linking of the hydrogel material (para[0110]-[0115]). It would have been obvious to one of ordinary skill in the art, to provide sufficient cross-linking to the added structure, so as to counteract any reduction in properties caused by the added structure, and thus maintain the mechanical properties of the overall device as close to the original structure as possible so as to prevent premature failure. 
Regarding claim 21, Swiss discloses controlling cross-linking of the hydrogel material (para[0110]-(0115]). It would have been obvious to one of ordinary skill in the art, to provide sufficient cross-linking to the added structure, so as to counteract any reduction in properties caused by the added structure, and thus maintain the mechanical properties of the overall device as close to the original structure as possible so as to prevent premature failure. 
Regarding claim 22, Swiss discloses a method for controlled release of an active agent from a surgical repair graft (para(0058],[0121]-[0122]) comprising: exposing (para[0121]) a surgical repair graft having one biotextile layer or a plurality of stacked 
Regarding claim 23. Swiss discloses a method for controlled release of an active agent from a surgical repair graft (para[0058],[0121]-[0122]) comprising: exposing (para[0121]} a surgical repair graft having one biotextile layer or a plurality of stacked biotextile layers (110/120, FIG. 1, para[0064]; woven cotton/cellulose 110, para[0061]; cotton woven 120, para[0069]) and a bioabsorbable carrier matrix attached to at least one of the one or plurality of stacked biotextile layers to an aqueous fluid (components 111 comprising antibiotic/pH indicator 112, FIG. 1, para[0060],[0059); para[0074),[0080],[0119],[0121 ]: "antibiotic is included within the liposome", "degrades"), the carrier matrix comprising an active agent (para(0074]: antibiotic); and degrading the carrier matrix over time by the aqueous fluid to thereby release the active agent from the carrier matrix (para[0121 ],[0119), [0074 ],(0080]}; wherein the bioabsorbable carrier matrix comprises multivesicular liposomes (para[0074],[0080]: "antibiotic is included within the liposome"; para[0083]: "multivesicular liposomes ... many smaller non concentric spheres of lipid inside a larger liposome").

Regarding claim 26, Swiss discloses the method of claims 22, 23 or 24 wherein at least one of the one biotextile layer or plurality of biotextile layers comprises pores (at least pores within weave of cotton woven 120, para[0069]), the method further comprising flowing active agent from the carrier matrix through the pores to thereby release active agent to a body region adjacent the biotextile layer (para[0121],[0119]). 
Regarding claim 27, Swiss discloses the method of claims 22, 23 or 24 wherein a hydrogel is adhered to at least one of the layers (para[0061]: describing woven cotton 
Regarding claim 28, Swiss discloses controlling cross-linking of the hydrogel material (para[0110]-[0115]). It would have been obvious to one of ordinary skill in the art, to provide sufficient cross-linking to the structure, so as to provide sufficient mechanical properties to the device to prevent premature failure.
Regarding claim 29, Swiss discloses the method of claims 22, 23 or 24 wherein the active agent comprises an active pharmaceutical ingredient (API) (antibiotic, para[0060]). 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/QUANGLONG N TRUONG/Examiner, Art Unit 1615